      Case 2:20-cv-01386-WBS-DB Document 8 Filed 11/16/20 Page 1 of 1



 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7
     Mark Aussieker, individually and on behalf     No. 2:20-cv-01386-WBS-DB
 8   of all others similarly situated,

 9                     Plaintiff,
                                                    Order
10          v.

11   Global Personals, LLC d/b/a Banglocals,
     LLC,                                           CLASS ACTION
12
                       Defendant.
13

14

15

16

17

18          Pursuant to the Parties’ stipulation, and for good cause shown, the Defendant may have an
19   additional thirty (30) days from the current deadline to respond to Plaintiff’s Complaint until
20
     December 16, 2020. The Court also orders the current Status (Pretrial Scheduling) Conference be
21
     vacated and rescheduled for March 1, 2021 at 1:30 p.m. A joint status report shall be filed no
22
     later than February 16, 2021.
23

24          Dated: November 16, 2020

25

26
27

28   ORDER                                          1                    KAZEROUNI LAW GROUP
                                                                           245 FISCHER AVE., SUITE D1
                                                                         COSTA MESA, CA 92626
